Case 1:19-cr-00704-LAP Document 32
                                31 Filed 08/28/20
                                         08/27/20 Page 1 of 1




                 Counsel’s request for an extension until September 4,
                 2020, to file his discovery motion is granted. The
                 Government shall respond no later than October 2,
                 2020. In addition, time will be excluded through
                 September 3, 2020. SO ORDERED.

                                                                8/28/2020
